In an action for a separation or divorce, the plaintiff appeals from an order of the Supreme Court, Queens County (Dorsa, J.), dated September 14, 2000, which denied her motion to hold the defendant and certain nonparties in contempt and for an award of an attorney’s fee.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs motion to hold the defendant and certain nonparties in contempt. Furthermore, the Supreme Court properly declined to award the plaintiff an attorney’s fee (see Cowles v Stahmer, 255 AD2d 103, 105). Prudenti, P.J., Altman, S. Miller and Cozier, JJ., concur.